Citation Nr: 1738049	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left foot and ankle disability.  

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Wade B. Coye, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Offices (ROs) in St. Petersburg, Florida and San Diego, California.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

In August 2016, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

All issues other than whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, as well as entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  A November 1971 rating decision denied the claim of entitlement to service connection for nervous disorder; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the November 1971  rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's bilateral sensorineural hearing loss is etiologically related to his active service.

4.  The Veteran's tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for an acquired psychiatric disorder in a November 1971 rating decision, based on a determination that the Veteran's psychiatric disorder preexisted military service, and was not aggravated beyond the natural progress therein.  Thereafter, in July 2013, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in November 1971 consisted of the Veteran's statements and service treatment records (STRs).  

The evidence received after the expiration of the appeal period includes additional statements from the Veteran and his representative, as well as additional outpatient treatment records from the Miami and Orlando VAMCs, and private treatment records from Mindful Behavioral Healthcare.  In particular, the Veteran has submitted private treatment records indicating his schizophrenia may have developed in training.  These records, when taken in the light most favorable to the Veteran, provide probative evidence tending to support his claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claims for bilateral hearing loss and tinnitus, any error committed with respect to those claims is harmless. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends originated in service.  Since the resolution of these claims involves the application of identical law to similar facts, in the interest of judicial economy these issues will be addressed together.  

The medical evidence confirms the Veteran currently has a bilateral hearing loss disability and tinnitus.  The central issue that must be resolved at this time is whether the Veteran's current disabilities originated during service or are otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty, and there was no evidence of tinnitus at that time.  Though his STRs do not show a puretone threshold shift from entrance through separation,  the Veteran's official military personnel file and DD-214 show he was a light weapons infantryman.  The U.S. Army has acknowledged this military occupational specialty (MOS) carries a high probability for exposure to acoustic trauma.  

On VA examination in November 2012, the Veteran's puretone threshold testing revealed evidence of a current bilateral sensorineural hearing loss disability in accordance with 38 C.F.R. § 3.385.  In addition, the examiner diagnosed the Veteran with tinnitus.  However, the examiner concluded the Veteran's current hearing loss and tinnitus were not as likely as not caused by or the result of his military service.  In this respect the examiner indicated the Veteran's audiogram at separation from service showed no hearing loss disability.  The examiner went on to cite a 2005 Institute of Medicine (IOM) report, which she stated found insufficient evidence to support delayed onset hearing loss.  The examiner did find the Veteran's tinnitus was as likely as not caused by his hearing loss.  

Notwithstanding the medical opinion provided by the November 2012 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his duties as a light weapons infantryman.  Further, the Veteran has indicated that he initially noticed his diminished hearing and ringing in his ears during his time in the Army, and that his hearing loss and ringing has continuously persisted since that time.  In addition, in March 2013, the Veteran's private board certified Otolaryngologist noted the Veteran's history of military noise exposure, and found his hearing loss disability is as likely as not associated with the noise he endured therein.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

Here, the Veteran has reported that he experienced diminished hearing and ringing of the ears in service, which has persisted ever since.  The Board finds the Veteran competent to report his hearing limitations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing decreased hearing and ringing of the ears to be at least as probative as the above-noted VA examiner's findings.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disabilities and his exposure to acoustic trauma in service.  The Veteran has competently and credibly reported that he experienced hearing loss and tinnitus during and since service due to the in-service acoustic trauma.  Additionally, the Veteran has provided a letter from a board certified auditory specialist, which concludes his hearing loss originated in service, and the November 2012 VA examiner concluded the Veteran's tinnitus is consequentially related to his hearing loss.  Accordingly, a nexus to service is established.  To the extent the November 2012 VA examiner opined that it was less likely as not that the Veteran's hearing loss was related to his military service, the Board finds this opinion to be of limited probative value as the opinion failed to address the Veteran's lay statements regarding the onset of his hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) .

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed disabilities and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his bilateral hearing loss and tinnitus disabilities.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining appellate issues are decided.

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has initiated a claim for a left foot and ankle disability, which he asserts is consequentially related to his service-connected post-operative ganglion cyst removal.  He underwent a VA examination in January 2010.  Though the examiner diagnosed the Veteran with a left foot hallux valgus, calcaneal spur, and exostoses of the first metatarsal bone, he nonetheless found these conditions were post service conditions, which were not due to the excision of his ganglion cyst in service.  The examiner wholly failed to explain how or why he came to this conclusion, and as such, the Board finds this medical opinion insufficient.  Additionally, the examiner failed to assess the Veteran's claimed ankle disability.  Therefore, the Board finds new VA examinations and medical opinions are necessary to address the Veteran's claimed left foot and ankle disabilities. 

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his hypertension, right knee, and psychiatric disorder claims.  A review of the Veteran's outpatient treatment notes from the Miami and Orlando VAMC indicates he has been treated for hypertension, right knee pain, and psychiatric impairments.  The Veteran's STRs do not indicate he experienced any of these issues on entrance into active duty.  During his recent August 2016 Board hearing, the Veteran reported he was prescribed salt pills in service to prevent sweating.  He has asserted that these pills caused his current hypertension.  Additionally, evidence shows that in September 1971 the Veteran fell on his right knee.  On examination he was noted to have swelling, and was placed on a profile.  During his Board hearing, the Veteran reported ongoing manifestations of weakness since that time.  Based on the foregoing, the Board finds examinations and medical opinions are necessary to address these matters. 


Finally, the Board notes the Veteran underwent a medical board evaluation in October 1971.  At that time, the Veteran was diagnosed with schizophrenic reaction, paranoid type.  However, as noted above, the Veteran's March 1971 entrance examination indicates he was found psychiatrically normal on entry into active duty.  As such, the Board has determined the presumption of soundness attaches to this case, because the Veteran's STRs do not note the presence of a psychiatric disability at entrance into active duty.  In this regard, the Board notes there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  At the time of the Veteran's October 1971 medical board evaluation, the Veteran notified the medical board that he had been treated for a psychiatric disorder prior to entering active duty.  Specifically, the evidence indicates the Veteran was admitted for electroshock treatments in Spain in 1967, and again received in-patient psychiatric care from February 1970 to April 1970 at a facility Miami, Florida.  Though the totality of the evidence indicates the Veteran's schizophrenia clearly and unmistakably preexisted service, the inquiry does not end there.  Rather, the burden is also upon VA to demonstrate by clear and unmistakable evidence that the disability was not aggravated during the Veteran's active duty service.  See VAOPGCPREC 3-2003.  Further, the Veteran's outpatient treatment records from the Orlando VAMC also show he has been diagnosed with anxiety and depression.  To adequately address these issues, the Board finds a remand is necessary to obtain a VA examination with medical opinion.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    


Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed left foot/ankle, right knee, and hypertension disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed left foot/ankle disorder, to include hallux valgus, calcaneal spur, and exostoses of the first metatarsal bone, at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected post-operative ganglion cyst removal; or

c) was permanently worsened by his service-connected post-operative ganglion cyst removal.


Additionally, the examiner(s) should state whether any diagnosed right knee or hypertension disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  The examiner(s) must consider and discuss the Veteran's September 1971 right knee injury, as well as the Veteran's reports of ongoing knee manifestations since that time, as well as the Veteran's competent reports of being administered salt pills in service.  

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Also afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should answer the following questions with respect to each psychiatric disorder present during the period of the claim, to specifically include schizophrenia, anxiety, and depression.


a) is there a 50 percent or better probability that the Veteran's current psychiatric disorder was present in service;

b) if so, did the disorder clearly and unmistakably pre-exist the Veteran's entry into active service; and

c)  if so, did the disorder clearly and unmistakably undergo no chronic increase in severity during active duty service?

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports relative to his psychiatric manifestations.  If the examiner finds the Veteran's disability clearly and unmistakably existed, but was not aggravated during active service, the examiner should state the specific evidence used in forming this opinion. 

If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


